Order entered April 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01636-CV

                         CURBED.COM, LLC, ET AL., Appellants

                                              V.

                       DR. RICHARD MALOUF, ET AL., Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06268-C

                                          ORDER
       We GRANT appellants’ April 7, 2014 unopposed motion for an extension of time to file

a brief. Appellants shall file their brief on or before May 22, 2014. We caution appellants that

no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE